
	
		I
		111th CONGRESS
		1st Session
		H. R. 1737
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Moran of Kansas
			 (for himself, Mr. Delahunt,
			 Ms. Edwards of Maryland,
			 Mrs. Emerson,
			 Mr. Berry,
			 Mr. Davis of Tennessee,
			 Mr. Boustany,
			 Mr. Paul, Mr. Conaway, Mr.
			 Ross, Mr. Flake,
			 Mr. Thompson of Mississippi,
			 Mr. McGovern,
			 Mr. Snyder,
			 Mr. Brown of South Carolina,
			 Mr. Boozman,
			 Mr. Neugebauer, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on the
			 Judiciary,
			 Financial Services, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To facilitate the sale of United States agricultural
		  products to Cuba, as authorized by the Trade Sanctions Reform and Export
		  Enhancement Act of 2000.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Export Facilitation Act
			 of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The export sector
			 of United States agriculture makes an important positive contribution to this
			 country’s trade balance.
				(2)According to the United States Department
			 of Agriculture, Foreign Agricultural Service, the total value of United States
			 exports of agricultural products shipped to Cuba since 2000 when such sales
			 were first authorized by Congress is approximately $2,511,600,000, excluding
			 transportation, port fees, and insurance costs beyond the port of exportation.
			 During the 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008 calendar years
			 Cuba purchased from United States exporters approximately $4,600,000;
			 $139,800,000; $247,600,000; $383,900,000; $346,000,000; $320,800,000;
			 $431,200,000; and $691,103,000 in food and agricultural products, respectively.
			 Cuba is therefore an important source of revenue for United States agriculture
			 and its affiliated industries, such as manufacturers and distributors of
			 value-added food products.
				(3)To be competitive
			 in sales to Cuban purchasers, United States exporters of agricultural products
			 and their representatives, including representatives of United States air or
			 sea carriers, ports, and shippers, must have ready and reliable physical access
			 to Cuba. Such access is currently uncertain because, under existing
			 regulations, United States exporters and their representatives must apply for
			 and receive special Department of the Treasury licenses to travel to Cuba to
			 engage in sales-related activities. The issuance of such licenses is subject to
			 both administrative delays and periodic denials. A blanket statutory
			 authorization for sales and transport-related travel to Cuba by United States
			 exporters will remove the current bureaucratic impediment to agricultural
			 product sales endorsed by Congress when it passed the Trade Sanctions Reform
			 and Export Enhancement Act of 2000.
				(4)On many occasions visas to enter the United
			 States have been delayed and often denied to prospective Cuban purchasers of
			 products authorized under the Trade Sanctions Reform and Export Enhancement Act
			 of 2000. The result has been that family farmers and other small producers and
			 distributors of agricultural products who lack the resources to fund sales
			 delegations to Cuba have been denied access to potential purchasers in that
			 country. A simple solution is to issue visas to Cuban nationals who demonstrate
			 an itinerary of meetings with prospective United States exporters of products
			 authorized under the Trade Sanctions Reform and Export Enhancement Act of 2000.
			 In addition, visas should be issued to Cuban phytosanitary inspectors who
			 require entry into the United States to conduct on-premise inspections of
			 production and processing facilities and the products of potential United
			 States exporters.
				(5)The Trade Sanctions
			 Reform and Export Enhancement Act of 2000 requires payment of cash in
			 advance for United States agricultural exports to Cuba. Some Federal
			 agencies responsible for the implementation of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 have expressed the view that cash in
			 advance requires that payment be received by a United States exporter
			 in advance of shipment of goods to Cuba. Indeed, in late 2004 payments due
			 United States exporters from purchasers in Cuba were frozen in United States
			 banks while the terms of those payments were reviewed unnecessarily. This
			 action by the Department of the Treasury has created a climate of commercial
			 uncertainty that has inhibited agricultural sales to Cuba under the Trade
			 Sanctions Reform and Export Enhancement Act of 2000.
				(6)There is nothing
			 in either the Trade Sanctions Reform and Export Enhancement Act of 2000 itself
			 or its legislative history to support the view that Congress intended payment
			 to be made in advance of the shipment of goods from the United States to Cuba.
			 It was and is the intent of Congress that a seller of a product authorized
			 under the Trade Sanctions Reform and Export Enhancement Act of 2000 receive
			 payment only before a Cuban purchaser takes physical possession of that
			 product.
				(7)At present it is
			 the policy of the United States Government to prohibit direct payment between
			 Cuban and United States financial institutions. As a result, Cuban purchasers
			 of products authorized under the Trade Sanctions Reform and Export Enhancement
			 Act of 2000 must route their payments through third country banks that charge a
			 fee for this service. Allowing direct payments between Cuban and United States
			 financial institutions will permit the United States exporters to receive
			 payment directly to their financial institutions within hours instead of days
			 and will eliminate an unnecessary transactional fee, thereby allowing Cuban
			 purchasers to purchase more United States origin agricultural products.
				(b)PurposeThe
			 purpose of this Act is to restate the intent of Congress with respect to the
			 Trade Sanctions Reform and Export Enhancement Act of 2000, to remove
			 impediments to present and future sales of United States agricultural products
			 to Cuba under such Act, and to otherwise facilitate such sales.
			3.Travel to Cuba in
			 connection with authorized sales activities under the Trade Sanctions Reform
			 and Export Enhancement Act of 2000Section 910 of the Trade Sanctions Reform
			 and Export Enhancement Act of 2000 (22 U.S.C. 7209) is amended by striking
			 subsection (a) and inserting the following:
			
				(a)Authorization of
				travel relating to commercial sale of agricultural commodities, medicine, and
				medical devices
					(1)In
				generalThe Secretary of the
				Treasury shall promulgate regulations under which, at a minimum, the
				travel-related transactions described in paragraph (2) may be authorized by
				specific license or general license for travel to, from, or within Cuba in
				connection with—
						(A)commercial export sales and transportation
				of agricultural commodities, medicine, and medical devices pursuant to this
				Act; and
						(B)sales and marketing activities of
				agricultural commodities, medicine, and medical devices pursuant to this
				Act.
						(2)Authorized
				travel-related transactionsThe travel-related transactions
				referred to in paragraph (1) are the following:
						(A)All
				transportation-related transactions ordinarily incident to travel to and from
				Cuba.
						(B)All transactions
				ordinarily incident to travel anywhere within Cuba.
						(C)The importation of
				Cuba-origin information and information materials.
						(D)Remittances to
				nationals of Cuba who are members of the remitter’s immediate family.
						(E)All transactions
				incident to the processing and payment of checks, drafts, travelers’ checks,
				and similar instruments negotiated in Cuba by any person authorized pursuant to
				this Act to engage in financial transactions in Cuba.
						(3)Sales and
				marketing activities defined
						(A)In
				generalIn paragraph (1), the
				term sales and marketing activities—
							(i)means any activity
				that is undertaken by a United States person in order to explore the market in
				Cuba for the sale of agricultural commodities, medicine, and medical devices
				pursuant to this Act; and
							(ii)includes
				exhibiting, negotiating, marketing, surveying the market, and delivering and
				servicing agricultural commodities, medicine, and medical devices pursuant to
				this Act.
							(B)United states
				person definedIn
				subparagraph (A), the term United States person—
							(i)means the Federal
				Government, any State or local government, or any private person or entity of
				the United States; and
							(ii)includes a full-time employee, executive,
				sales agent or consultant of a producer, manufacturer, distributor, shipper,
				United States air or seaport, or a carrier of agricultural commodities,
				medicine, and medical devices authorized for sale pursuant to this Act, as well
				as an exhibitor, representative, or member of a national or State trade
				organization that promotes the interests of a producer, manufacturer, or
				distributor of such
				products.
							.
		4.Issuance of visas
			 to conduct activities in accordance with the Trade Sanctions Reform and Export
			 Enhancement Act of 2000
			(a)Issuance of
			 visasNotwithstanding any other provision of law, in the case of
			 a Cuban national whose itinerary documents an intent to conduct activities,
			 including phytosanitary inspections, related to purchasing United States
			 agricultural goods under the provisions of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000, a consular officer (as defined in section
			 101(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(9))) may
			 issue a nonimmigrant visa under section 101(a)(15)(B) of such Act (8 U.S.C.
			 1101(a)(15)(B)) to the national, if the national is not inadmissible to the
			 United States under section 212 of such Act (8 U.S.C. 1182).
			(b)Periodic
			 reports
				(1)In
			 generalNot later than 45 days after the date of enactment of
			 this Act and every 3 months thereafter the Secretary of State shall submit to
			 the Committees on Finance, Agriculture, Nutrition, and Forestry, and Foreign
			 Relations of the Senate and the Committees on Agriculture, Ways and Means, and
			 Foreign Affairs of the House of Representatives a report on the issuance of
			 visas described in subsection (a).
				(2)Content of
			 reportsEach report shall contain a full description of each
			 application received from a Cuban national to travel to the United States to
			 engage in purchasing activities pursuant to the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 and shall describe the disposition of each such
			 application.
				5.Clarification of
			 payment terms under the Trade Sanctions Reform and Export Enhancement Act of
			 2000Section 908(b)(4) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7207(b)(4)) is amended—
			(1)in subparagraph
			 (B), by striking and at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(D)the term payment of cash in
				advance means, notwithstanding any other provision of law, the payment
				by the purchaser of an agricultural commodity or product and the receipt of
				such payment by the seller prior to—
						(i)the transfer of
				title of such commodity or product to the purchaser; and
						(ii)the release of
				control of such commodity or product to the
				purchaser.
						.
			6.Authorization of
			 direct transfers between Cuban and United States financial institutions under
			 the Trade Sanctions Reform and Export Enhancement Act of 2000Notwithstanding any other provision of law,
			 the President may not restrict direct transfers from a Cuban financial
			 institution to a United States financial institution executed in payment for a
			 product authorized for sale under the Trade Sanctions Reform and Export
			 Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
		
